NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      MAR 14 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 UNITED STATES OF AMERICA,                        No. 16-10227

                  Plaintiff-Appellee,             D.C. No. 4:10-cr-00863-RCC

   v.
                                                  MEMORANDUM*
 FABIAN DAVID MONGE,

                  Defendant-Appellant.

                    Appeal from the United States District Court
                             for the District of Arizona
                     Raner C. Collins, Chief Judge, Presiding

                             Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Fabian David Monge appeals from the district court’s order granting in part

Monge’s motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

        The district court concluded that Monge was eligible for a sentence



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reduction under Amendment 782 and reduced his sentence from 151 months to 144

months. Monge contends that the district court failed to address his arguments in

favor of a greater reduction. The record reflects that the district court considered

Monge’s arguments and adequately explained its decision. See United States v.

Carty, 520 U.S. 984, 992 (9th Cir. 2008) (en banc).

      Monge further contends that, in light of his post-sentencing conduct, the

district court abused its discretion by failing to reduce his sentence to the low end

of the new sentencing range. The district court did not abuse its discretion in

determining that no further reduction was warranted in light of Monge’s

managerial role as a “kingpin” in the marijuana distribution enterprise, the large

quantities of drugs he supplied over a long period of time, and his post-sentencing

conduct. See U.S.S.G. § 1B1.10 cmt. n.1(B); United States v. Dunn, 728 F.3d
1151, 1158-59 (9th Cir. 2013).

      AFFIRMED.




                                          2                                     16-10227